                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                SAN ANTONIO DIVISION


NOW WORD COVENANT CHURCH,                         §
                                                  §
                  Plaintiff,                      §                 SA-19-CV-00261-FB
                                                  §
vs.                                               §
                                                  §
STATE FARM LLOYDS,                                §
                                                  §
                  Defendant.                      §

                                             ORDER

       Before the Court is the Unopposed Motion to Extend Defendant’s Expert Designation

Deadline (docket #34). Defendant asks the Court to extend the January 24, 2020 deadline to

designate two of its testifying experts and to serve the materials required by Fed. R. Civ. P.

26(a)(2)(B) in accordance with the parties’ agreement until specified periods of time after

Plaintiff produces relevant information it has agreed to produce. The Court finds that the motion

has merit and should be granted.

       IT IS THEREFORE ORDERED that the Unopposed Motion to Extend Defendant’s

Expert Designation Deadline (docket #34) is GRANTED such that the Scheduling Order filed

June 6, 2019 (docket #7) is amended as follows:

       1. Defendant’s deadline to file its designation of Alan Berryhill as a testifying expert
          and to serve on Plaintiff the materials required by FED. R. CIV. P. 26(a)(2)(B) shall
          be one (1) week after the deposition of Plaintiff’s testifying expert Tom Irmiter.

       2. Defendant’s deadline to file its designation of its testifying expert on attorney’s fees
          and to serve on Plaintiff the materials required by FED. R. CIV. P. 26(a)(2)(B) shall
          be two (2) weeks after Plaintiff produces its Power of Attorney provided to counsel
          (or other agreement with its counsel) and existing counsel time sheets to Defendant.

       Except for the changes indicated above and previous Orders of the Court, the Scheduling

Order filed June 6, 2019 (docket #7) remains is effect as issued.
IT IS SO ORDERED.

SIGNED this 21st day of January, 2020.




                                   ELIZABETH S. ("BETSY") CHESTNEY
                                   UNITED STATES MAGISTRATE JUDGE
